Citation Nr: 0405481	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  03-03 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.	Entitlement to an increased rating for migraine headaches, 
currently evaluated as 30 percent disabling.  

2.	Entitlement to an increased (compensable) rating for the 
residuals of a medial meniscectomy of the left knee.  

3.	Entitlement to an increased (compensable) rating for the 
residuals of a fracture of the left fibula.  

4.	Entitlement to an increased (compensable) rating for the 
residuals of a fracture of the right thumb.  

5.	Entitlement to an increased (compensable) rating for the 
residuals of a fracture of the left 4th finger.  

6.	Entitlement to an increased rating for an appendectomy 
scar, currently evaluated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from April 1978 to August 
1978 and from January 1979 to March 1986.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 2001 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which confirmed and continued the 
evaluations of the veteran's migraine headaches, left knee, 
left fibula, right thumb, and left fourth finger disorders 
and increased the evaluation of the veteran's appendectomy 
scar residuals to 10 percent disabling.  

The issues involving the evaluation of the veteran's 
appendectomy scar and migraine headaches will be addressed in 
the remand portion of this decision.  


FINDINGS OF FACT

1.	Residuals of a left knee meniscectomy include complaints 
of pain and swelling, but limitation of motion and 
instability are not currently demonstrated.  

2.	Objective residuals of a left fibula fracture are not 
currently demonstrated.  

3.	Objective residuals of a fracture of the right thumb do 
not currently approximate ankylosis of the thumb.  

4.	Objective residuals of a fracture of the left fourth 
finger do not currently approximate extremely unfavorable 
ankylosis of the finger.


CONCLUSIONS OF LAW

1.	The criteria for a 10 percent rating for the residuals of 
a left knee meniscectomy have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2003).  

2.	The criteria for a compensable rating for the residuals of 
a left fibula fracture have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2003).  

3.	The criteria for a compensable rating for the residuals of 
a left 4th finger fracture have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5227 (2003).  

4.	The criteria for a compensable rating for the residuals of 
a right thumb fracture have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5224 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a recent significant change in the law with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). See, 38 
U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29,2001.66 Fed. 
Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  

In a VCAA letter dated in July 2001, prior to adjudication, 
the RO notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO in effect asked the appellant to submit any 
evidence in (his/her) possession that pertains to the claim.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Service connection for the residuals of a left knee 
meniscectomy, a left fibula fracture, a left 4th finger 
fracture and a right thumb fracture was granted by the RO in 
a September 1986 rating decision based upon the service 
medical records that showed that the veteran had sustained 
these injuries while on active duty.  The current 
noncompensable evaluations were assigned at that time.  

VA outpatient treatment records, dated from February 2001 to 
July 2001, have been received.  These show treatment for 
various disabilities, but the veteran had no complaints 
regarding his service-connected left knee, left tibia, left 
4th finger and right thumb disorders.  

An examination was conducted by VA in August 2001.  At that 
time, pertinent complaints included reports of left knee 
instability aggravated by climbing stairs or changing gears 
in his truck.  He stated that he had swelling of the knee and 
pain during damp or cold weather.  Treatment included ice, 
heat and ibuprofen.  He complained of pain in the right hand, 
but denied swelling in the hand.  He reported that he had 
lost dexterity of the right hand.  

On physical examination, the veteran's left knee was noted to 
track normally, with no effusions.  Drawer sign was negative.  
Varus and valgus stress findings were negative for 
instability.  Range of motion of the left knee was from zero 
degrees extension to 140 degrees flexion.  There was no pain 
on palpation at the meniscectomy scar site and no adhesions.  
Regarding the left tibia fracture residuals, there was no 
pain along the tibia bone on palpation.  Examination of the 
right thumb showed range of motion of the DIP joint was from 
0 degrees flexion to 90 degrees extension.  Motion of the MP 
joint was from 0 degrees flexion to 50 degrees extension.  
Palmar abduction to adduction was from 70 degrees to 0 
degrees.  On examination of the left hand, the veteran had 
normal range of motion of the 3rd and 4th fingers.  The PIP 
joints of both digits showed range of motion from 0 degrees 
extension to 100 degrees flexion.  DIP joint extension was to 
20 degrees and flexion was to 90 degrees.  Left hand grip was 
scored as 15, right hand grip was scored as 10.  It was noted 
that the veteran was right handed.  X-ray studies of the 
right thumb, left hand, and left knee were normal.  The 
pertinent diagnosis was left knee pain and instability; 
unable to establish any instability on physical or X-ray 
examination.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

It is initially noted that, in rating musculoskeletal 
disabilities, 38 C.F.R. § 4.40 (regarding functional loss) 
must be considered apart from and in addition to the 
appropriate Diagnostic Codes in the VA Schedule for Rating 
Disabilities.  See DeLuca v. Brown, 8 Vet. App. 202, at 204-
206, 208 (1995).  The Board, in its review of the ratings 
that have been assigned for the veteran's multiple orthopedic 
disorders, has taken the veteran's complaints of pain into 
consideration, where appropriate.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the function affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or for 
those not fully supported by clinical and laboratory findings.  
Nor will ratings assigned to organic diseases and injuries be 
assigned by analogy to conditions of functional origin.  
38 C.F.R. § 4.20.  

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a 
no-percent evaluation, a no-percent evaluation will be 
assigned when the required residuals are not shown.  
38 C.F.R. § 4.31.  

For slight impairment of the knee, with recurrent subluxation 
or lateral instability, a 10 percent rating is warranted; a 
20 percent rating requires moderate impairment.  
38 C.F.R. § 4.71a, Code 5257.  

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent rating.  A 20 percent rating requires that flexion 
be limited to 30 degrees.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension to 10 degrees warrants a 10 percent 
rating.  A 20 percent rating requires that extension be 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5261.  

The veteran has complaints of pain, swelling and instability 
of his left knee.  He has not; however, manifested these 
symptoms objectively on either outpatient treatment records 
that have been received or examination of the knee by VA in 
August 2001.  X-ray studies of the knee were also normal.  
Limitation of function of the knee has not been shown.  As 
disability resulting from the left knee surgery residuals 
have not been objectively demonstrated, a compensable rating 
based on limitation of motion or instability is not 
warranted.  

However, Diagnostic Code 5259 provides a 10 percent 
evaluation for removal of the semilunar cartilage 
(meniscectomy) if "symptomatic."  The veteran has credibly 
described his symptom of pain.  A 10 percent rating should be 
assigned.

For malunion of the tibia and fibula, with moderate knee or 
ankle disability, a 20 percent evaluation is warranted; with 
slight knee or ankle disability, a 10 percent rating is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  

On examination by VA in August 2001, no disability associated 
with the veteran's left tibia fracture was found.  No ankle 
or knee disability was objectively manifested.  As such, a 
compensable evaluation is not warranted.  

The veteran's right thumb and left 4th finger fracture 
residuals are rated analogously to ankylosis of the joints of 
those digits.  For favorable ankylosis of either thumb, a 10 
percent evaluation is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5224.  For favorable ankylosis of the 4th 
finger of either hand, a noncompensable evaluation is 
warranted; extremely unfavorable ankylosis will be rated as 
amputation.  38 C.F.R. § 4.71a, Diagnostic Code 5227.  

For a 10 percent rating to be assigned for either the 
residuals of the veteran's right thumb or left 4th finger 
fracture, ankylosis of the finger joints would have to be 
demonstrated.  The August 2001 VA examination shows that the 
veteran has no limitation of motion of his left 4th finger 
and little, if any, limitation of motion of the thumb.  
Ankylosis of the joints, or limitation approaching ankylosis, 
has not been shown.  As such, compensable evaluations are not 
warranted.  


ORDER

A 10 percent evaluation for the residuals of a medial 
meniscectomy of the left knee is GRANTED, subject to 
regulations applicable to the payment of monetary benefits.

A compensable evaluation for the residuals of a fracture of 
the left fibula is denied.

A compensable evaluation for the residuals of a fracture of 
the right thumb is denied.

A compensable evaluation for the residuals of a fracture of 
the left 4th finger is denied.  


REMAND

Regarding the matter of an increased rating for the veteran's 
migraine headaches, it is noted that, on examination in 
August 2001, the veteran's headaches were characterized as 
"uncontrolled."  The diagnosis, however, included findings 
consistent with different forms of headaches, including 
cluster and stress.  It is not clear to what extent these 
contribute to, or are associated with, the veteran's service 
connected migraines.  The evaluation also shows that the 
veteran had additional disability from a ruptured aneurysm 
and that he reported losing his job on three recent occasions 
because of lost time due to headaches.  The Board finds that 
additional development is required to properly evaluate the 
veteran's disability.  

Regarding the matter of an increased rating for the veteran's 
appendectomy scar residuals, it is noted that the regulations 
regarding the evaluation of scars were recently changed.  The 
veteran has not been evaluated under the new criteria and 
this must be done.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:


1.  The veteran should be scheduled for a 
special neurologic evaluation to 
ascertain the extent of the veteran's 
service connected migraine headaches.  
The examiner should be requested to 
evaluate the veteran's headaches and 
render an opinion regarding the relative 
disability associated with the service-
connected migraines as distinct from 
other headache disorders and intracranial 
pathology.  If these cannot be 
distinguished, the examiner should so 
state.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.

2.  Thereafter, the RO should readjudicate 
these issues.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 



addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



